Citation Nr: 9920876	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-23 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

Entitlement to service connection for residuals of a right 
ankle injury.

Entitlement to service connection for residuals of mumps.

Entitlement to an increased disability evaluation for a 
duodenal ulcer, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel

INTRODUCTION

The veteran served on active duty from April 1956 to January 
1959.  

This appeal stems from an April 1997 rating decision of the 
RO that denied entitlement to service connection for 
residuals of a right ankle injury and residuals of mumps, and 
denied entitlement to an increased disability evaluation for 
a duodenal ulcer, currently evaluated as 20 percent 
disabling.

In a January 1999 Informal Hearing Presentation the veteran's 
representative submitted a waiver of RO consideration of 
evidence submitted directly to the Board in November 1998.  
See generally, 38 C.F.R. § 20.1304 (1998).  Nonetheless, 
since additional development of all issues is necessary, this 
new evidence will be provided to the RO for consideration in 
the first instance.


REMAND

In addition to the veteran's active duty as previously noted, 
the veteran asserts that he had National Guard or Reserve 
service following this period, including active duty for 
training in 1959 and 1960.  His service medical records 
include an examination of April 1959 for entry into the 
Oklahoma National Guard.  Although the RO attempted to obtain 
medical records pertaining to this service, it was unable to 
do so.  The National Personnel Records Center (NPRC) was 
requested to supply such records but indicated in an April 
1997 response that no such records were available at its 
facility.  It was suggested by the NPRC that the RO attempt 
to contact the appropriate Adjutant General's Office in the 
state in which the veteran had served to obtain any such 
records.  There is no documentation in the claims file that 
this action was undertaken, and since these records may be 
pertinent to the two service connection claims, they should 
be obtained.  The Board is cognizant that because the 
veteran's available service medical records were partly 
damaged by fire, the need to attempt to obtain any other 
potentially pertinent medical records is heightened.  See 38 
U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).

Neither the VA examination reports of record nor any clinical 
treatment notes clearly describe the frequency or intensity 
of any "episodes" related to the veteran's service-
connected duodenal ulcer.  This information is necessary in 
order to rate this disability.  38 C.F.R. § Part 4, 
Diagnostic Code 7305.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, and to ensure 
that potentially available service medical records are 
obtained, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran to 
confirm the type and location (State) of 
any Reserve or National Guard service.  
The RO should then contact the 
appropriate state office and request all 
Reserve or National Guard medical 
records, and, if possible, documentation 
of any periods of active duty for 
training, or the equivalent.  These 
records should then be associated with 
the claims file.

2.  The veteran should also be requested 
to provide the names, addresses, and 
approximate dates of treatment of any VA 
and non-VA health care providers who have 
treated him for his duodenal ulcer since 
September 1998.  After securing any 
necessary releases, the RO should obtain 
these records and associate them with the 
claims folder.

3.  The veteran should be provided a VA 
examination to determine the nature and 
extent of all gastrointestinal pathology.  
The claims file should be reviewed prior 
to the examination, and the examination 
report should reflect that such a review 
was made.  All necessary tests should be 
conducted and all findings reported in 
detail.  The examination should comport 
with the applicable rating criteria in 
Schedule for Rating Disabilities, 
38 C.F.R. § Part 4, pertaining to the 
veteran's service-connected duodenal 
ulcer.  This should include a 
determination as to whether the veteran 
has had incapacitating episodes relating 
to his service-connected duodenal ulcer, 
how long such episodes last (i.e. in 
numbers of days), and how frequent (i.e. 
how many times per year) these episodes 
occur.  The examiner should also indicate 
whether the veteran is anemic or has 
incurred weight loss due to the service-
connected duodenal ulcer, and what impact 
this has had, if it exists, upon the 
veteran's health.  Reasons and bases for 
all conclusions should be provided.  The 
veteran is herein advised that a failure 
to report for the examination may result 
in a denial of his claim.

4.  The RO should then readjudicate the 
veteran's claims that are on appeal, also 
considering the additional evidence which 
he submitted directly to the Board.  If 
any claim is not resolved to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









